EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”), effective as of the first (1st) day
of January 2009, by and between WLG, Inc, a Delaware corporation (the
“Company”), and Christopher Wood (the “Executive”).
 
 
WITNESSETH
 
WHEREAS, the Executive is the Chief Executive Officer of the Company; and
 
WHEREAS, the Company and the Executive have determined that it is in their
respective best interest to set forth the terms of the Executive’s employment by
the Company in writing and enter into this Agreement on the terms and conditions
as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.             Employment.  The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to serve the Company, upon the terms and
conditions set forth herein.
 
2.             Term.  The employment of the Executive by the Company pursuant to
this Agreement as provided in Section 1 will commence on 1st January 2009 (the
“Effective Date”), and terminate on 31st December, 2013 (the “Initial Term”);
provided, however, notwithstanding anything to the contrary provided herein or
elsewhere, this Agreement shall be automatically extended for successive one (1)
year periods (each a “Extension Period”) ending on each successive anniversary
of 31st December, 2013, subject to earlier termination in accordance with the
provisions of Section 6 of this Agreement.  The Initial Term and any Extension
Period is hereby collectively referred to as the “Term.”   
 
3.             Position and Duties.  The Executive shall serve as the Chief
Executive Officer (“CEO”), and shall have such responsibilities, duties and
authority as are generally associated with such office and as may from time to
time be assigned on a reasonable basis to the Executive by the Company’s Board
of Directors (the “Board”), that are consistent with such responsibilities,
duties and authority, including, but not limited to, responsibility for the
overall and day-to-day management of the Company on a worldwide basis.  The
Executive shall perform his duties diligently and faithfully and shall devote
substantially all his weekday working time to the business and affairs of the
Company and to the oversight of its subsidiaries and affiliates.  The Executive
shall, at all times during the Term, report directly to the
Board.  Notwithstanding anything in this Section 3 to the contrary, the
Executive shall not be required to perform any duties or responsibilities that
would result in a violation of, or noncompliance with, any law, regulation,
regulatory pronouncement or any other regulatory requirement applicable to the
Company and the conduct of the Company’s business or to the Executive in his
capacity as CEO of the Company nor shall the Executive be required to relocate
his residence.
 

--------------------------------------------------------------------------------


 
4.             Compensation and Related Matters.
 
4.1           Base Salary.  In consideration of the services rendered to the
Company hereunder by the Executive, the Company shall, during the Term, pay to
the Executive an annual base salary at a rate of HKD 1,920,000 (one million nine
hundred thousand Hong Kong Dollars) (the “Base Salary”) payable to the
Executive’s bank account by wire transfer or otherwise as instructed by
Executive, less mandatory statutory deductions and withholdings, if any, payable
in accordance with the Company’s normal payroll practices.  At least annually,
the Board will review the Base Salary for, among other items the Board deems
relevant, competitiveness, the business of the Company in the then business
environment, the stage of development of the Company and appropriateness in the
industry.  The Base Salary shall be payable monthly in accordance with the
Company’s normal payroll practices.
 
4.2            Housing Allowance. The Executive shall receive a monthly housing
allowance of HKD70,000, which may be adjusted from time to time, as agreed
between the Company and Executive.
 
4.3           Annual Bonus.  For each calendar year during the Term, the
Executive shall be eligible to receive a cash bonus of up to 100% of the Base
Salary (the “Bonus”).  Such Bonus shall be determined and payable at the sole
discretion of the Board.
 
4.4           Stock Options.  From time to time, the Company shall grant to
Executive stock options (the “Options”) to purchase shares of common stock of
the Company in amounts that shall be determined by the Board. The Options shall
be issued pursuant to the Company’s 2005 Stock Incentive Plan (as may be amended
from time to time or another plan if so adopted) and will be evidenced by a
Stock Option Grant Agreement (a “Grant Agreement”).  The terms of the Options
shall be determined by the Board and set forth in each Grant Agreement, which
shall include anti-dilution protection and provide that the Options shall be
exercisable for a period of not less then five (5) years from the date of grant.
 
Notwithstanding the foregoing, all Options granted to Executive shall vest 100%
immediately upon a “Change in Control” as defined below.  For purposes of this
Section, a “Change in Control” shall be deemed to occur in the event of a change
in ownership or control of the Company affected through any of the following
transactions: (i) the acquisition, directly or indirectly, by any person or
related group of persons (other than the Company) of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended) of outstanding securities possessing more than thirty-five percent
(35%) of the total combined voting power and/or issued and outstanding common
stock of the Company’s outstanding securities; or (ii) the sale, transfer or
other disposition of all or substantially all of the Company’s assets; (iii)
during  any  period of two  consecutive  years, individuals who at the beginning
of such period  constituted the Board (together with any new
directors  whose  election to the Board,  or whose  nomination  for election by
the  stockholders  of the Company,  was approved by a vote of 75% of the
directors then still in office who were either directors at the beginning of
such period or whose  election or  nomination  for  election was  previously  so
approved) cease to constitute a majority of the Board then in office; or (iv)
the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than thirty-five
percent (35%) of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation or
other reorganization is owned by persons who were not ten (10%) percent or
greater beneficial stockholders of the Company immediately prior to such merger,
consolidation or other reorganization.
 
-2-

--------------------------------------------------------------------------------




4.5           Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by the
Executive in performing services hereunder, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company.  For the sake of clarity, reimbursable expenses
shall include payment of cell phone billings, business travel, meals and lodging
as well as high speed access computer lines.
 
4.6           Benefits.
 
(a)          The Executive shall be entitled to health insurance for himself and
his immediate family members and shall receive full reimbursement for the
premium costs of any medical and dental plans under which Executive and his
immediate family are covered during the Term.
 
(b)          The Executive shall be entitled to the use of a company car during
the Term.  The Company shall reimburse all reasonable costs of operating such
Company car, including gasoline, parking, tolls, insurance and repairs.
 
(c)          The Executive shall be provided with a laptop computer with
appropriate software, as well as a cell phone/Blackberry capable of making
international calls.
 
(d)          The Executive shall be entitled to reasonable vacation time to be
determined in consultation with the Board, provided that such vacation time
shall not be less than four (4) weeks per year.
 
(e)          The Executive shall be entitled to business class air travel when
traveling on company business.
 
5.             Director and Officer of the Company; D&O Insurance.
 
(a)          As an officer and a director of the Company, the Executive will be
covered under all of the Company’s Director’s and Officer’s liability insurance
policies (the “Insurance”), which are in place and updated from time to
time.  The Company, however, agrees that during the Term and for a period of
five (5) years following the Term, the Company shall maintain such amounts and
on such terms that covers the Executive following termination of the Term for
acts and/or alleged acts occurring during the Term, and shall be on such terms
no less beneficial to the Executive that that held by other entities, private or
public, of similar size and financial status as that of the Company.  In
addition, the Company shall indemnify and hold harmless the Executive as and to
the extent provided in Exhibit A annexed hereto.
 
(b)          Reserved.
 
-3-

--------------------------------------------------------------------------------


 
6.             Termination.  The Executive’s employment hereunder may be
terminated only under the following circumstances:
 
6.1           Death or Disability.  In the event of the Executive’s death or
Disability (as defined below) during the Term, the Executive’s employment
hereunder shall terminate, and the Company shall have no further obligation or
duty to the Executive or his estate or beneficiaries other than for the Base
Salary earned under this Agreement to the date of termination, reimbursement of
corporate expenses incurred through the date of termination, and any payments or
benefits due under Company policies or benefit plans which shall be paid within
a reasonable time following death or Disability.  For purposes of this
Agreement, "Disability" shall mean a physical or mental infirmity which causes
the Executive to be unable to perform his duties hereunder for any period of
one-hundred and eighty  (180) consecutive days; provided, however, that
notwithstanding anything to the contrary herein and despite any termination of
Executive’s employment under this Section 6, Executive shall be entitled in the
event of a termination on account of Disability: (i) to retain his disability
benefits, which amounts shall not be offset by any disability benefits received
by Executive from any other source, (ii) to receive his Base Salary until such
time as he has commenced receiving disability payments under the Company's
policies, (iii) to receive a prorated portion of the Bonus to which Executive
would otherwise have been entitled for the calendar year through the date of
termination (as determined by the Board), and (iv) accrued but unused
vacation.  In addition, notwithstanding anything to the contrary herein and
despite any termination of Executive’s employment under this Section 6,
Executive shall be entitled in the event of a termination on account of his
death: (i) to receive a prorated portion of the Bonus to which Executive would
otherwise have been entitled for the calendar year through the date of
termination (as determined by the Board), and (ii) accrued but unused
vacation.  Nothing to the contrary provided herein or elsewhere, all Options
granted to the Executive shall vest immediately upon his death or termination
due to Disability and Executive, or his legal representative, as the case may
be, shall have a period of six (6) months following the termination of his
employment pursuant to this Section 6.1 to exercise any vested Options.
 
6.2           Cause, Without Cause Termination by the Executive; Mutual
Termination.  Notwithstanding the provisions of Section 2 of this Agreement, the
Executive’s employment hereunder may terminate prior to the expiration of the
Initial Term, or any Extension Period thereafter, under the following
circumstances:
 
(a)          Termination by the Company for Cause.  The Board by unanimous vote
may terminate this Agreement for Cause at any time, upon written notice to the
Executive setting forth in reasonable detail the nature of such Cause.  For
purposes of this Agreement, “Cause” is defined as (i) the Executive’s material
breach of Section 3 of this Agreement; (ii) the Executive’s conviction (after
the exhaustion of all available appeals) of any felony or any crime involving
moral turpitude; or (iii) the Executive’s material breach of Section 7 of this
Agreement; (iv) gross negligence or willful misconduct by the Executive in
connection with the performance of his material duties hereunder, or (v) his
refusal to perform such material duties reasonably requested in the ordinary
course by the Board; provided, however, that the Company shall give Executive
thirty (30) days’ after receipt by the Executive of written notice of “Cause”
for his termination to cure prior to any termination for Cause based on the
grounds specified herein, except in item (ii) above.  Upon the termination for
Cause of Executive’s employment, the Company shall have no further obligation or
liability to the Executive other than for Base Salary accrued but unpaid under
this Agreement prior to the date of termination, and reimbursement for corporate
expenses incurred through the date of termination. Executive’s vested but
unexercised Options shall expire immediately upon his termination for Cause
pursuant to this Section 6.2(a).
 
-4-

--------------------------------------------------------------------------------


 
(b)          Termination by the Executive.  The Executive may terminate his
employment hereunder for any reason or no reason upon one (1) month’s written
notice to the Company (the “Notice Period”).  In the event Executive provides
notice of termination pursuant to this Section 6.2(b), the Company may elect to
terminate Executive at any time during the Notice Period without such
termination being deemed a termination by the Company under this Agreement;
provided that the Company shall nevertheless pay the Executive for any remaining
portion of the Notice Period an amount equal to the Base Salary and benefits at
the rate of compensation the Executive was receiving immediately before the
Notice Period.    The Executive may also terminate his employment hereunder for
“Good Reason,” within sixty (60) days after the occurrence of a material breach
of this Agreement by the Company. The Executive shall give the Company thirty
(30) days’ written notice and opportunity to cure prior to any termination for
Good Reason based on the grounds specified above.  Upon Executive’s termination
of his employment for Good Cause, the Executive shall be entitled to, at a
minimum, (i) to receive his Base Salary, housing allowance and reimbursement for
medical and dental premiums, under the same conditions as exist at the time of
termination, for a severance period until the end of the Initial Term or the
then current Extension Period; (ii) to receive reimbursement for corporate
expenses incurred through the date of termination, (iii) have any unvested
Options granted to the Executive to immediately vest, (iv) in the event the
board had approved a Bonus, to receive such amount would be paid in the case of
a termination without cause and (v) to receive any accrued but unused
vacation.  The Company's obligations under this Section 6.2(b) are not subject
to any right of setoff and impose no duty to mitigate on Executive.  As a
condition of receiving severance benefits pursuant to this Section 6.2(b), the
Executive shall execute and deliver to the Company prior to his receipt of such
benefits a general release in substantially the form set forth in Annex A
hereto.  The obligations of the Company under this Section 6.2(b) are subject to
Executive's compliance with Section 7 hereof.
 
(c)          Mutual Termination.  The Executive and the Company may mutually
agree to terminate his employment hereunder at any time (“Mutual
Termination”).  Upon a Mutual Termination of Executive’s employment, unless the
Executive and the Company otherwise agree, the Executive shall be entitled to,
at a minimum, (i)  to receive his Base Salary,  housing allowance and
reimbursement for medical and dental premiums, under the same conditions as
exist at the time of termination, for a severance period until the end of the
Initial Term or the then current Extension Period; (ii) to receive reimbursement
for corporate expenses incurred through the date of termination, (iii) have any
unvested Options granted to the Executive to immediately vest, (iv) in the event
the board had approved a Bonus, to receive such amount would be paid in the case
of a termination without cause and (v) to receive any accrued but unused
vacation.  The Company's obligations under this Section 6.2(c) are not subject
to any right of setoff and impose no duty to mitigate on Executive.  As a
condition of receiving severance benefits pursuant to this Section 6.2(c), the
Executive shall execute and deliver to the Company prior to his receipt of such
benefits a general release in substantially the form set forth in Annex A
hereto.  The obligations of the Company under this Section 6.2(c) are subject to
Executive's compliance with Section 7 hereof.
 
-5-

--------------------------------------------------------------------------------


 
7.             Confidentiality, Disclosure of Information.  (a)  The Executive
recognizes and acknowledges that the Executive has had and will have access to
Confidential Information (as defined below) relating to the business or
interests of the Company or of persons with whom the Company may have business
relationships.  Except as permitted herein, the Executive will not during the
Term, or at any time thereafter, use, disclose or permit to be known by any
other person or entity, any Confidential Information of the Company (except as
required by applicable law or as Executive deems necessary in connection with
the performance of the Executive’s duties and responsibilities hereunder).  The
term “Confidential Information” means information relating to the Company’s
business affairs, proprietary technology, trade secrets, patented processes,
research and development data, know-how, market studies and forecasts,
competitive analyses, pricing policies, employee lists, employment agreements
(other than this Agreement), personnel policies, the substance of agreements
with customers, suppliers and others, marketing arrangements, customer lists,
commercial arrangements, or any other information relating to the Company’s
business that is not generally known to the public or to actual or potential
competitors of the Company (other than through a breach of this
Agreement).  This obligation shall continue until such Confidential Information
becomes publicly available, other than pursuant to a breach of this Section 7 by
the Executive, regardless of whether the Executive continues to be employed by
the Company.
 
(b) It is further agreed and understood by and between the parties to this
Agreement that all “Company Materials,” which include, but are not limited to,
computers, computer software, computer disks, tapes, printouts, source, HTML and
other code, flowcharts, schematics, designs, graphics, drawings, photographs,
charts, graphs, notebooks, customer lists, sound recordings, other tangible or
intangible manifestation of content, and all other documents whether printed,
typewritten, handwritten, electronic, or stored on computer disks, tapes, hard
drives, or any other tangible medium, as well as samples, prototypes, models,
products and the like, shall be the exclusive property of the Company and, upon
termination of Executive’s employment with the Company, and/or upon the request
of the Company, all Company Materials, including copies thereof, as well as all
other Company property then in the Executive’s possession or control, shall be
returned to and left with the Company.
 
8.             Successors; Binding Agreement.  This Agreement and all rights of
the Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die, all amounts due following the Executive’s death, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee or, if there is no such
designee, to the Executive’s estate.
 
-6-

--------------------------------------------------------------------------------


 
9.             Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
 
If to the Executive:


Christopher Wood
53 Seabee Lane
Discovery Bay
Hong Kong


PERSONAL AND CONFIDENTIAL


 
If to the Company:
WLG, Inc.
920 East Algonquin Road, Suite 120
Schaumburg, IL 60173 USA

 
Attn:  Corporate Secretary
 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt by the Company and the Executive.
 
10.           Miscellaneous.  No provisions of this Agreement may be amended,
modified, waived or discharged unless such amendment, waiver, modification or
discharge is expressly agreed to in writing signed by the Executive and such
officer of the Company as may be specifically designated by the Board.  No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement.  This Agreement shall be binding
on all successors to the Company.
 
11.           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
affect.
 
12.           Governing Law.   This Agreement shall be governed by and construed
exclusively and irrevocably in accordance with the internal laws of the State of
New York without regard to the conflicts of laws principles thereof. The parties
hereto hereby irrevocably agree that any suit or proceeding arising directly
and/or indirectly pursuant to or under this Agreement, shall be brought solely
in a federal or state court located in the City, County and State of New York.
By its execution hereof, the parties hereby covenant and irrevocably submit to
the in personam jurisdiction of the federal and state courts located in the
City, County and State of New York and agree that any process in any such action
may be served upon any of them personally, or by certified mail or registered
mail upon them or their agent, return receipt requested, with the same full
force and effect as if personally served upon them in New York City. The parties
hereto expressly and irrevocably waive any claim that any such jurisdiction is
not a convenient forum for any such suit or proceeding and any defense or lack
of in personam jurisdiction with respect thereto. In the event of any such
action or proceeding, the party prevailing therein shall be entitled to payment
from the other party hereto of its reasonable counsel fees and disbursements.
 
-7-

--------------------------------------------------------------------------------


 
13.           Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original but both of which together will
constitute one and the same instrument.
 
14.           Survivorship.  The respective rights and obligations of the
parties to this Agreement shall survive the termination of this Agreement or the
Executive’s employment hereunder for any reason to the extent necessary to the
intended preservation of such rights and obligations.
 
15.           Representation.  The Company represents and warrants that it is
fully authorized and empowered to enter into this Agreement and that the
performance of its obligations hereunder shall not violate any agreement between
the Company and any other person, firm or organization.
 
16.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and cancelled.
 
17.           Headings.  The parties acknowledge that the headings in this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of this Agreement.
 
18.           Advice of Counsel.  The Executive and the Company hereby
acknowledge that each party has had adequate opportunity to review this
Agreement, to obtain the advice of counsel with respect to this Agreement, and
to reflect upon and consider the terms and conditions of this Agreement.  The
parties further acknowledge that each party fully understands the terms of this
Agreement and has voluntarily executed this Agreement.
 
[Signatures appear on following page]
 
-8-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
 

EXECUTIVE   WLG Inc             /s/ Christopher Wood   By:  
/s/ David L. Koontz
Christopher Wood     Title: Chief Financial Officer Dated: February 5 , 2009  
Dated: 
February 5
 , 2009

 
 
 
 
 

 
SIGNATURE PAGE TO EMPLOYMENT AGREEMENT
OF Christopher Wood
 
-9-

--------------------------------------------------------------------------------


 
Exhibit A


Indemnification and Hold Harmless.


This Exhibit A to the Employment Agreement dated as of January 1, 2009 by and
between the WLG, Inc. and Christopher Wood (the “Agreement”) is expressly and
irrevocably incorporated into the Agreement.  Capitalized terms used in this
Exhibit A and not otherwise defined shall have the meanings ascribed to them in
the Agreement.


(a)           General.  Executive will be entitled to all of the rights of
indemnification granted by the Company to its officers and directors during the
Term of the Agreement (including all indemnification rights and privileges
pursuant to the Company’s Certificate of Incorporation, By-Laws and any
professional liability insurance policy obtained and maintained by the Company
during the Term of the Agreement) to the fullest extent permitted by law.


(b)           Indemnification Rights.  It is the intent of this Exhibit A to
secure for Executive indemnification rights that are as favorable as may be
permitted by applicable law and public policy.  Without limiting the provisions
of subsection (a) hereof, the Company shall indemnify and fully defend, save and
hold Executive harmless from any damage, liability, penalty, interest, costs of
investigation, experts, reports, loss, cost or expense (including all reasonable
attorneys’ fees and expenses of counsel as and when incurred) (collectively, the
“Losses”) arising out of or resulting from:


(i)           any untruth or inaccuracy in any representation or warranty of the
Company, or the breach of any representation or warranty of the Company,
contained in this Agreement; or


(ii)          any failure of the Company to perform or observe any term,
provision, covenant or obligation contained in this Agreement; or


(iii)         any action or proceeding commenced against Executive based upon or
arising out of the performance of Executive’s services under this Agreement, or
services otherwise provided to the Company and/or its affiliates.


(c)           Costs and Expenses.  All costs and expenses incurred by Executive
in defense of any litigation, including attorneys’ fees and expenses, shall be
paid from time to time by the Company in advance of the final disposition of
such litigation promptly upon receipt by the Company of (i) a written request
from Executive for payment given from time to time, (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought, and (iii) if required under
applicable law an undertaking made by or on behalf of Executive to repay the
amounts so paid if it shall ultimately be determined that Executive is not
entitled to be indemnified by the Company under this Agreement.
 
-10-

--------------------------------------------------------------------------------




(d)           Procedures.  If, with respect to a third party, an event occurs or
is alleged to have occurred and Executive asserts that the Company has become
obligated to provide indemnification to him under this Exhibit A (an “Indemnity
Claim”), Executive (the “Indemnitee”) shall give written notice to the Company
(the “Indemnitor”).  The failure to so notify Indemnitor shall not, however,
release Indemnitor from any obligation or liability it may have to Indemnitee
under this Exhibit A except to the extent such failure materially prejudices
Indemnitor.  Indemnitor agrees to defend, contest or otherwise protect
Indemnitee against any Indemnity Claim at Indemnitor’s sole cost and
expense.  Indemnitee shall have the right, but not the obligation, to
participate at the Company’s expense in the defense thereof by counsel
of  Indemnitee's choice and shall in any event cooperate with and assist
Indemnitor to the extent reasonably possible.  If Indemnitor fails to timely
defend, contest or otherwise protect against such Indemnity Claim, Indemnitee
shall have the right to do so, with counsel of his choice, including, without
limitation, the right to make any compromise or settlement thereof, and the
Indemnitee shall be entitled to recover the entire cost thereof from Indemnitor,
including, without limitation, attorneys' fees, disbursements and all amounts
paid as the result of such Indemnity Claim. Indemnitor shall be bound by any
determination made as to such Indemnity Claim or any compromise or settlement
effected by the Indemnitee.  If Indemnitor assumes the defense of any Indemnity
Claim, (a) such will conclusively establish, for purposes of this Agreement,
that the claims made in that Indemnity Claim  are within the scope of and
subject to indemnification hereunder, (b) no compromise or settlement of such
claims may be effected by Indemnitor without Indemnitee's written consent unless
(i) there is no finding or admission of any violation of federal, state, local,
municipal, foreign, international, multinational or other administrative order,
law, ordinance, principal of common law, regulation, statute or treaty or any
violation of the rights of any person and no effect on any other claims that may
be made against Indemnitee and (ii) the sole relief provided is monetary damages
that are paid in full by Indemnitor; and (c) Indemnitee will have no liability
with respect to any compromise or settlement of such claims effected without his
written consent.  Notwithstanding anything to the contrary contained in this
Exhibit A, if Indemnitee settles or compromises any Indemnity Claim without
Indemnitor’s prior written consent, Indemnitor shall have no obligation for
indemnification under this Exhibit A.


(e)            Non-Exclusion Remedy.  The provisions of this Exhibit A shall not
be an exclusive remedy for the Executive.


(f)            Insurance.  The Company shall procure and maintain a directors
and officers’ liability insurance policy covering Executive in amounts and on
terms approved by Executive. Such insurance coverage shall continue as to
Executive even if he has ceased to be a director, officer, employee or agent of
the Company with respect to acts or omissions which occurred prior to his
cessation of employment with the Company until the expiration of all applicable
statutes of limitations.  Notwithstanding the foregoing, however, if the Company
ceases to maintain a directors’ and officers’ liability insurance policy
covering Executive by reason of a Change of Control, then Executive shall be
entitled to coverage under any run-off policy that would extend the period
during which the Company or Executive may give the insurers notice of a claim
under the termination provisions of the prior directors’ and officers’ liability
insurance policy.  The Company shall use its best efforts to obtain such run-off
policy to include an extension of the claims reporting period through any
applicable statutes of limitations.  The insurance contemplated under this
paragraph (f) shall inure to the benefit of Executive’s heirs, executors,
personal representatives and administrators.
 
-11-

--------------------------------------------------------------------------------




Annex A -- Form of Release


Employee hereby expressly waives, releases, acquits and forever discharges the
Company and its divisions, subsidiaries, affiliates, parents, related entities,
partners, officers, directors, shareholders, investors, executives, managers,
employees, agents, attorneys, representatives, successors and assigns
(hereinafter collectively referred to as “Releasees”), from any and all claims,
demands, and causes of action which Employee has or claims to have, whether
known or unknown, of whatever nature, which exist or may exist on Employee’s
behalf from the beginning of time up to and including the date of this
Agreement.  As used in this paragraph, “claims,” “demands,” and “causes of
action” include, but are not limited to, claims based on contract, whether
express or implied, fraud, stock fraud, defamation, wrongful termination,
estoppel, equity, tort, retaliation, intellectual property, personal injury,
spoliation of evidence, emotional distress, public policy, wage and hour law,
statute or common law, claims for severance pay, claims related to stock options
and/or fringe benefits, claims for attorneys’ fees, vacation pay, debts,
accounts, compensatory damages, punitive or exemplary damages, liquidated
damages, and any and all claims arising under any federal, state, or local
statute, law, or ordinance prohibiting discrimination on account of race, color,
sex, age, religion, sexual orientation, disability or national origin, including
but not limited to, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964 as amended, the Americans with Disabilities Act, the
Family and Medical Leave Act or the Employee Retirement Income Security Act.
 

--------------------------------------------------------------------------------

